NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



AARON REYNA,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D18-1713
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed July 3, 2019.

Appeal from the Circuit Court for Collier
County; Frederick Hardt, Judge.

Howard L. Dimmig, II, Public Defender,
and Christopher Desrochers, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, LaROSE, and SMITH, JJ., Concur.